Citation Nr: 1545885	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-25 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1944 to March 1946.  The Veteran died in April 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in June 2011 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a medical opinion regarding the Veteran's cause of death.  This was accomplished, and the claim was readjudicated in a January 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2005. 

2.  The immediate cause of death listed on the Veteran's death certificate was "septicemia secondary to cellulitis - (L) ankle residual of gunshot wound."

3.  At the time of the Veteran's death, service connection was in effect for residual of gunshot wound to the left ankle with marked loss of motion, evaluated as 20 percent disabling.

4.  The service-connected left ankle disability did not substantially or materially contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.5, 3.102, 3.159, 3.301, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

With respect to the claim of entitlement to DIC under 38 U.S.C.A. § 1318, it is the law, and not the facts, that is dispositive of the appeal; therefore, the duties to notify and assist imposed by VCAA are not applicable to that claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the claim for service connection for cause of death, in the July 2009 notice letter sent prior to the initial denial of the claim, the RO advised the appellant of what the evidence must show to establish entitlement to dependency and indemnity compensation and described the types of information and evidence that the appellant needed to submit to substantiate the claim for service connection for the cause of the Veteran's death.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the appellant's behalf in support of the claim.  The RO further informed the appellant how VA determines the effective date once a claim for death benefits is granted.  The July 2009 notice letter also fully complied with Hupp notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

The record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  Pursuant to the June 2011 remand, the appellant was asked to identify all providers of treatment of the Veteran received for his service-connected left ankle disability since his discharge from service, and to provide any authorizations necessary for VA to obtain records of all such private treatment.  Of particular interest were treatment records from Southern Ilocos Sur District Hospital for the period immediately prior to the Veteran's death in April 2005.  The RO was asked to secure for the record copies of complete clinical records (those not already associated with the claims folder) from the identified providers.  In connection with this development the appellant was reminded of the provisions of 38 C.F.R. § 3.158(a).  It was noted that she must be afforded the full one year period of time provided by that regulation to respond to the request.  The appellant was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal.  To date, the appellant has not identified any additional providers of treatment of the Veteran received for his service-connected left ankle disability since his discharge from service.  

Nonetheless, the Board finds that the record contains sufficient evidence to make a decision on the appeal.  Pertinent post-service treatment records adequately identified as relevant to the appeal have been obtained or otherwise submitted and are associated with the record.  Also, a VA medical opinion based on review of the record was obtained in November 2014.  The examiner provided an opinion based on an accurate medical history, to include consideration of the Veteran's past complaints, diagnoses, and treatment.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and severity of the Veteran's disability when rendering the medical opinion.  The examiner provided an opinion on the likelihood of a relationship between the service-connected left ankle disability and the Veteran's death and supported the medical opinion with adequate rationale.  For these reasons, the Board finds that the November 2014 VA opinion is adequate and no further medical opinion is needed. 

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In view of the foregoing, the Board will proceed with appellate review.


	(CONTINUED ON NEXT PAGE)


Service Connection for Cause of Death Legal Criteria

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  
38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, generally, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cause of Death Analysis

The appellant contends that an infection associated with the Veteran's left ankle disability (residuals of a gunshot wound) led to his death.  The appellant has advanced no other theory of entitlement to service connection for the cause of the Veteran's death, and no other theory of entitlement is raised by the record. 

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that the Veteran's left ankle disability was a principal or contributory cause of the Veteran's death.  

At the time of the Veteran's death, service connection was in effect for residuals of a gunshot wound to the left ankle with marked loss of motion, evaluated as 20 percent disabling.  The death certificate reveals that the Veteran died in April 2005 of "septicemia secondary to cellulitis - (L) ankle residual of gunshot wound."  Septicemia is defined as "systemic disease associated with the presence and persistence of pathogenic microorganisms or other toxins in the blood.  Called also blood poisoning or sepsis."  See Dorland's Illustrated Medical Dictionary 1693 (32nd ed. 2012).  

The evidence includes a treatment record dated in September 2002 from the Veteran's treating physician, Dr. E.D.  This treatment note shows that the Veteran reported pain in the left ankle especially with motion and deep touch.  It was noted that the Veteran had a "healed gunshot wound" to the area with tenderness and numbness.  Septicemia or cellulitis were not noted.  

The appellant also submitted statements from Dr. E.D., as well as treatment records from the Southern Ilocos Sur District Hospital; however, these records do not include clinical records (other than hematology report) for the period of treatment (April 5, 2005) immediately prior to the Veteran's death.  In an undated statement from Dr. E.D., it was noted that the Veteran "consulted" on April 5, 2005 due to swelling and pain over his left foot.  It was further noted that the condition had started three days prior when the Veteran experienced pain over his "right foot" which was aggravated by movement.  Dr. E.D. appears to have performed a physical examination of the Veteran and reviewed hematology results.  A diagnosis of septicemia secondary to cellulitis - (L) ankle residual of gunshot wound was provided and it was noted that the Veteran was "brought home per request to die at home."  Dr. E.D. did not explain how the diagnosis of septicemia as secondary to cellulitis - (L) ankle residual of gunshot wound was reached.  The physical examination also did not provide any evidence of septicemia or cellulitis.  

In a June 2007 statement from the Southern Ilocos Sur District Hospital, Dr. E.D. noted that he had personally examined the Veteran and diagnosed "Septicemia Secondary to Infected Wound-Residual Gunshot (L) foot."  It was noted that three days prior to his death, the Veteran's complete blood count was taken and revealed elevated blood corpuscle count confirming a diagnosis of septicemia.  Dr. E.D. did not provide a rationale as to why the Veteran's confirmed septicemia was caused by his residual gunshot wound of the left foot, as opposed to other causes.  

The evidence also includes medical records from the Lorma Medical Center.  In an August 2004 record, it was noted that the Veteran was admitted in July 2004 due to cough and fever.  A physical examination was performed and it was noted that there was no edema or deformities of the extremities.  Final diagnoses rendered included chronic renal failure secondary to chronic calculus, pyelonephritis, hypertensive cardiovascular disease (HCVD), acute bronchitis, and gouty arthritis.   

Pursuant to the June 2011 remand, the Board requested that a medical opinion be obtained regarding a possible nexus between the Veteran's death and his service- connected left ankle disability.  A medical opinion was obtained in November 2014 by a VA orthosurgeon.  The examiner noted that he reviewed the available records.  The examiner then stated that the Veteran was service-connected for a left ankle/foot gunshot wound which he sustained during the World War II era in the 1940s.  The examiner noted that a February 2003 VA ankle examination report showed that the Veteran declared that he had been a farmer after the war and that he was farming rice fields in Ilocos Sur until he stopped sometime in 1993 due to his left ankle gunshot wound condition.  Therefore, the examiner noted that it was evident that the Veteran's service-connected left ankle was stable and static for five decades from the time he was shot to the time he stopped farming in the 1990s.  Further, the examiner noted that x-rays of the left ankle in February 2003, which showed a healed tuber calcanei with calcific tendinitis and evidence of arthritis, served as corroborating evidence that the Veteran's ankle was static and stable.  There was no mention of any chronic osteomyelitis or that the Veteran's left ankle gunshot wound developed any form of infection.  

The November 2014 VA examiner further stated that, "most pertinent" was the fact that chronic osteomyelitis was never mentioned by his private physician in all medical certificates.  The Veteran's death certificate, also signed by his private physician, did not mention chronic osteomyelitis.  In this regard, the examiner noted that the Veteran's death certificate noted that the immediate cause of death was septicemia secondary to cellulitis over the alleged left ankle disability as a residual of the gunshot wound.  The examiner noted, however, that a September 2004 VA examination report showed that the Veteran was confined in July 2004 at Lorma Hospital with the following findings: chronic renal failure (CRF) secondary to chronic calculus (kidney stones), HCVD, and acute bronchitis as well as gouty arthritis.  The Veteran's death was on April 5, 2005, which was approximately 10 months after this confinement.  According to the November 2014 VA examiner, all these hospital diagnoses, most notably the chronic renal failure and acute bronchitis, were the most likely cause of the septicemia.  

The November 2014 VA examiner went on to explain that in the elderly, infections such as pneumonia were prevalent and commonly were the major cause of death, especially in the background of a hypertensive vascular disease.  It was further explained that the kidneys are unable to tolerate chronically increased blood pressure levels.  According to the examiner, the Veteran's septicemia and cellulitis were all caused by infection and, among the hospital diagnoses rendered 10 months prior to his death, bronchitis and chronic renal failure were the most compatible in causing the conditions of septicemia and cellulitis. 

The examiner further explained that "glaringly absent" was the diagnosis of a chronic osteomyelitis of the fractured bone of the left ankle/foot due to the gunshot wound, which may have acceptably explained the left ankle cellulitis.  It was further explained that, in the medical field, the cause of death is prudently assigned to the most recent diseased conditions such as acute bronchitis in the background of chronic renal failure and HCVD, and not to a static condition that was decades old such as the Veteran's healed left ankle gunshot wound. 

While the November 2014 VA examiner agreed that septicemia was partially the cause of the Veteran's death, the examiner opined that the etiology of the septicemia was not related to the Veteran's left ankle disability as noted in the death certificate.  Therefore, the examiner opined that the Veteran's cause of death was less likely than not due to, related to, or contributed by his service-connected left ankle gunshot wound with residuals of hypertrophic arthritis and calcific tendinitis.  The examiner reviewed and considered the opinion of Dr. E.D. and provided a thorough explanation of why that opinion was refuted.

The Board finds the November 2014 VA medical opinion to be the most probative evidence regarding the cause of the Veteran's death.  The Board acknowledges that the Veteran's death certificate noted that the cause of death was septicemia as secondary to cellulitis - (L) ankle residual of gunshot wound.  Further, the June 2007 statement from Dr. E.D. noted that he had personally examined the Veteran and diagnosed "Septicemia Secondary to Infected Wound-Residual Gunshot (L) foot."  The Board finds, however, that Dr. E.D. did not provide any reasoning as to why the Veteran's septicemia, confirmed by a white blood count test, was a result of his residual gunshot wound to the left foot as opposed to his more recent conditions such as acute bronchitis, chronic renal failure, or HCVD.  

On the other hand, the November 2014 VA examiner reviewed all the evidence of record and thoroughly explained why the Veteran's cause of death by septicemia was less likely than not due to, related to, or contributed by his service-connected left ankle gunshot wound with residuals of hypertrophic arthritis and calcific tendinitis.  See Prejean, 13 Vet. App. 448-9 (the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider generally takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file); see also Bloom, 12 Vet. App. 187 (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Further, in an October 2013 letter, VA attempted to obtain additional treatment records received by the Veteran prior to his death in April 2005.  To date, the appellant has not identified any additional providers or additional treatment of the Veteran for his service-connected left ankle disability since his discharge from service.  The appellant has also not provided a release to allow VA to obtain any additional treatment records.  

In sum, the Board finds that the treatment records prior to the Veteran's death and the November 2014 VA medical opinion outweigh the notation made in the death certificate and the statement by Dr. E.D. in June 2007 regarding the cause of the Veteran's death.

The Board has also considered the appellant's statements regarding the cause of the Veteran's death.  As a lay person, however, the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of Veteran's death.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Septicemia and cellutitis are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The appellant is not competent to render an opinion as to how septicemia and cellulitis could be related to a decades old left ankle gunshot wound. In this regard, the etiology of the Veteran's death was a complex medical etiological question involving internal and unseen system processes unobservable by the appellant.

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for the cause of the Veteran's death; consequently, the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


